t c summary opinion united_states tax_court vernyce k mosley petitioner v commissioner of internal revenue respondent docket no 5338-08s filed date vernyce k mosley pro_se marilyn s ames for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to file as married_filing_separately after filing a joint_return for the same tax_year whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to the child_tax_credit and whether petitioner is entitled to the child_care_credit background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in texas in petitioner and her husband resided in the same household and had two children ages and on date petitioner and her husband timely filed a joint federal_income_tax return for and claimed two dependency_exemption deductions and the child_tax_credit and the child_care_credit with respect to one of the children on the joint_return petitioner and her husband reported a tax_liability 1when petitioner and her husband filed their joint federal_income_tax return they were in divorce proceedings petitioner and her husband divorced in of dollar_figure application of federal tax_credits including the credit for withheld tax the child_tax_credit and the child_care_credit resulted in a tax due of dollar_figure petitioner and her husband remitted dollar_figure with the joint_return on date petitioner filed for a federal_income_tax return as married_filing_separately on that return petitioner claimed the same two dependency_exemption deductions the child_tax_credit and the child_care_credit respondent processed the separate return and sent petitioner a refund of dollar_figure on date respondent issued a notice_of_deficiency to petitioner disallowing the dependency_exemption deductions and the credits on her married filing separate_return for in the notice_of_deficiency respondent states thank you for your reply received on our records show that you filed two income_tax returns for the tax_year and claimed the same children on both returns since you have not provided court legal documents showing that you were given physical custody over the two children during the year by the tie- breaker rule the dependent exemptions will be allowed to the person with the highest adjusted_gross_income agi during year we are disallowing the dependent exemptions until you show otherwise burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 503_us_79 290_us_111 sec_7491 however places the burden_of_proof on the commissioner with regard to certain factual issues because petitioner has not alleged or shown that sec_7491 applies the burden_of_proof remains on petitioner joint or separate_return sec_6013 permits a husband and wife to file a joint_return spouses who elect to file a joint_return for a tax_year are required to compute their tax on the aggregate income of both spouses and both spouses are jointly and severally liable for all taxes due see sec_6013 114_tc_276 where spouses file a joint_return with respect to a tax_year neither spouse may thereafter elect married_filing_separately status for that tax_year if the time for filing the tax_return of either spouse has expired see 38_tc_530 haigh v commissioner tcmemo_2009_140 sec_1_6013-1 income_tax regs petitioner and her husband timely filed their joint_return for on date on date petitioner timely filed a separate_return for the same tax_year generally the time for filing a tax_return is the 15th day of april following the close of the calendar_year sec_6072 since petitioner filed as married_filing_separately before the time for either spouse to file a return had expired her separate_return is valid see sec_1_6013-1 income_tax regs the filing of petitioner’s separate_return however is not dispositive of petitioner’s entitlement to the claimed dependency_exemption deductions and tax_credits dependency_exemption deductions deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or claimed credit rule a 308_us_488 sec_151 allows a deduction for each dependency_exemption as defined in sec_152 sec_152 provides that a dependent means a qualifying_child or a qualifying_relative sec_152 defines a qualifying_child as an individual who bears a relationship to the taxpayer such as a child of the taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year who has not attained the age of or is a student who has not attained the age of as of the close of the calendar_year and who has not provided over one-half of such individual’s own support for the calendar_year in which the tax_year of the taxpayer begins petitioner argues that because she provided over half of the support for her two children she is entitled to dependency_exemption deductions and tax_credits the problem with this argument is that the code provides to the taxpayer for the year at issue a deduction with respect to a qualifying_child sec_152 c the definition of a qualifying_child no longer specifies a support requirement for the taxpayer seeking a deduction but rather delineates a relationship residency age and self-support test for the individual considered to be a qualifying_child see sec_152 the code also provides an objective rule for determining which taxpayer or parent is entitled to a dependency_exemption deduction in the event that both parents attempt to treat the same individual as a qualifying_child on separately filed returns this rule also referred to as the tie-breaker rule is codified in sec_152 under sec_152 if the parents claiming any qualifying_child do not file a joint_return together such child shall be treated as the qualifying_child of ii the parent with the highest adjusted_gross_income respondent argues that petitioner is not entitled to dependency_exemption deductions and tax_credits because 2the working families tax relief act of act publaw_108_311 secs and 118_stat_1169 amended sec_151 and sec_152 these amendments are effective for tax years beginning after date id sec 118_stat_1178 before the act the old support_test defined a dependent as an individual over half of whose support was received from the taxpayer petitioner’s former husband had the higher adjusted_gross_income for according to respondent petitioner’s former husband is therefore the only taxpayer entitled to the deductions under sec_151 petitioner bears the burden_of_proof and she has failed to allege and prove that she had the higher adjusted_gross_income for therefore petitioner is not entitled to the dependency_exemption deductions pursuant to sec_152 child_tax_credit with respect to the child_tax_credit for a taxpayer may claim a credit against federal_income_tax of up to dollar_figure for each qualifying_child of the taxpayer sec_24 for purposes of sec_24 the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who is not yet because the court has found that petitioner is not entitled to a dependency_exemption deduction for either of her two children as qualifying children for she is not entitled to the child_tax_credit for child_care_credit sec_21 allows a taxpayer a credit for a certain percentage of employment-related_expenses incurred to enable the taxpayer to be employed gainfully including expenses for the care of a qualifying_individual see sec_21 and b a qualifying_individual must be the taxpayer’s qualifying_child or qualifying_relative under certain of the taxpayer’s qualifying children or relatives who are unable to care for themselves or a spouse of the taxpayer unable to care for himself or herself who lives with the taxpayer for more than half of the taxable_year because petitioner has no qualifying individuals she is not entitled to the child_care_credit for accordingly for the foregoing reasons the court sustains respondent’s determination that petitioner is not entitled to dependency_exemption deductions the child_tax_credit and the child_care_credit for other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit or moot to reflect the foregoing decision will be entered for respondent
